DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 21, and 24 are objected to because of the following informalities:
Claim 1, line 13: The claim recites “crosslinks” in line 13, but earlier in the claim recites “cross-links” in lines 6 and 12. It is suggested that “crosslinks” read “cross-links” to maintain consistency throughout the claim.
Claim 21, line 17: The claim recites “crosslinks” in line 17, but earlier in the claim recites “cross-links” in lines 10 and 16. It is suggested that “crosslinks” read “cross-links” to maintain consistency throughout the claim.
Claim 24, lines 2-3: The claim recites “crosslinks” in lines 2 and 3. However, claim 1, which claim 24 depends from, recites “cross-links” in lines 6 and 12. It is suggested that “crosslinks” read “cross-links” to maintain consistency throughout the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 2003/0113565 A1, “Silver”) in view of Hattori et al. (US 2011/0236605 A1, “Hattori”), Chung (US 6,187,135 B1), and the evidence provided by Noel (US 3,642,943), Advanced Chemistry Labs (Specific Classes of Compounds), and Xu (Wet Strength Improvement of Paper Via Crosslinking of Cellulose Using Polymeric Carboxylic Acids and Aldehydes).
With respect to claims 1, 4, and 6-8, Silver teaches a weatherproof sheet comprising a cellulosic substrate which comprises cellulosic fibers ([0031-0032]). Silver 
Silver does not teach cross-links between: the plurality of cellulose fibers; the plurality of cellulose fibers and the plurality of first polymers; and the plurality of first polymers, nor wherein the substrate is a short fiber recycled paper, nor wherein the degree of crosslinking is controlled such that the recyclable sheet having the cross-links is recyclable and has a wet strength of at least 400 N higher than a corresponding recyclable sheet free of the cross-links to maintain writability after getting wet without ink feathering or paper tearing.
Hattori teaches a pressure-sensitive adhesive composition, i.e. coating layer, comprising an acrylic copolymer (A) (corresponding to the plurality of first polymers), an acrylic copolymer (B), i.e. a plurality of second polymers that is a copolymer, and an isocyanate compound (C) wherein the polymers of acrylic copolymer (A) are crosslinked with each other due to the isocyanate compound (C) ([0039]). Thus, the crosslinking of polymers of acrylic copolymer (A) corresponds with the crosslink between two of the plurality of first polymers. Additionally, Hattori teaches such a coating provides excellent durability under high temperature and humidity conditions (Hattori, Abstract).
Silver and Hattori are analogous inventions in the field of coatings providing weather resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Silver to contain a cross-linking agent and a plurality of second polymers as taught by Hattori in order to provide a coating excellent in durability under high temperature and humidity conditions (Hattori, Abstract).
Silver in view of Hattori does not disclose wherein the substrate is a short fiber recycled paper.
Chung teaches short fibers contribute to the strength properties of recycled paper because it improves the tensile energy absorption and tensile strength (Col. 4, lines 25-28).
Silver in view of Hattori and Chung are analogous inventions in the field of recycled paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Silver in view of Hattori to be made from short fiber recycled paper as taught by Chung in order to provide a substrate with improved tensile energy absorption and tensile strength (Chung, Col. 4, lines 25-28).
Silver in view of Hattori and Chung does not disclose wherein the degree is crosslinking is controlled such that the recyclable sheet having the cross-links is recyclable and has a wet strength at least 400 N higher than a corresponding recyclable 
However, as evidenced by Xu, it is known that controlling the degree of cross-links results in the improvement of wet properties of paper, including wet strength (page 22, paragraph beginning with “Since low wet strength results from the braking of fiber-fiber bonds by water, the solution of the problem lies in the protection of pre-existing inter-fiber hydrogen bonds or the introduction of new bonds that will not be disrupted readily by water”). As further evidenced by Xu, the effectiveness of a crosslinking agent in improving the wet strength of paper depends on its ability to create a crosslinking network to restrain the cellulose structure and to protect the existing hydrogen bonds from the disruption of water (page 41, paragraph beginning with “The wet strength of paper is determined to a large extent by the fiber-fiber bonds in paper (10)”). Therefore, it would have been obvious to one of ordinary skill in the art to control the degree of crosslinking in order to provide a recyclable sheet having a wet strength, including of at least 400 N higher than a corresponding recyclable sheet free of the cross-links as presently claimed, to improve wet properties, which would necessarily inherently maintain writability after getting wet without ink feathering or paper tearing.
While there is no explicit teaching regarding a cross-link existing between: the plurality of cellulose fibers; the plurality of cellulose fibers and the plurality of first polymers; and the plurality of first polymers, given that Silver in view of Hattori, Chung, and the evidence provided by Noel, Advanced Chemistry Labs, and Xu teaches an identical structure with identical components, i.e. a coating made from a plurality of first and second polymers and a cross-linking agent, and a cellulose substrate made from cellulose fibers, then cross-links would necessarily inherently be present between: the 
With respect to claim 2, when plurality of first polymers is derived from monomers selected from butyl acrylate, 2-ethylhexyl acrylate, acrylic acid, or a mixture thereof as taught by Silver ([0031]), it is a polyacrylic polymer.
With respect to claim 3, when the copolymer, i.e. plurality of first polymers, is derived from monomers such as styrene as taught by Silver ([0031]), it is a polystyrene polymer.
With respect to claim 5, Silver teaches that the copolymer, i.e. plurality of first polymers, is derived from monomers selected from styrene, butyl acrylate, 2-ethylhexyl acrylate, acrylic acid, or a mixture thereof ([0031]). Thus, when the copolymer, i.e. plurality of first polymers, is made of a mixture of the monomers listed above, it comprises at least one polyacrylic polymer and at least one polystyrene polymer.
With respect to claim 9, Silver teaches the copolymer, i.e. plurality of first polymers, may be made of monomers such as butyl acrylate, 2-ethylhexyl acrylate, acrylic acid, or a mixture thereof (Silver, [0031]), corresponding to a polyacrylic polymer. Hattori teaches the acrylic polymer (B), i.e. plurality of second polymers, may be made of the same components and other monomers as the acrylic copolymer (A) (Hattori, 
With respect to claim 10, Silver teaches the weight of the coating layer, i.e. density of the coating layer, ranges from 5.6 grams per square meter to 8.5 grams per square meter of the cellulosic substrate area covered ([0035]).
With respect to claim 11, Silver teaches the moisture content of the layer is 5% by weight ([0035]).
With respect to claim 12, Silver teaches the amount of the copolymer or mixture of copolymers in the coating layer ranges from about 30% to about 63% ([0035]).
With respect to claim 13, Silver teaches the sheet contains barium sulfate ([0037]).
With respect to claim 14, Silver teaches the coating layer contains a wax comprising a paraffin wax, a polypropylene-wax mixture, a polyethylene-wax mixture, carnauba wax, microcrystalline wax, montan wax, a Fisher-Tropsch wax, beeswax, or a mixture thereof ([0036]).
With respect to claim 15, given that Silver in view of Hattori and Chung teaches a crosslinking molecule made of isocyanates such as hexamethylene diisocyanate (Hattori [0085]) that crosslinks the monomers of the acrylic resin (A) (Hattori [0039]), a crosslink having structure (I) is present. As evidenced by Noel, the reaction product between an acrylic monomer and an isocyanate results in the structure shown below (Noel, Col. 3, lines 60-65). R2 may be hydrogen or methyl; R3 is an alkylene chain 2 and R-3 being at least 3; and R4 is a divalent organo radical (Noel Col. 3, lines 68-75 and Col. 4, lines 1-3). As evidenced by Advanced Chemistry Labs, divalent radicals include methylene molecules (see Specific Classes of Compounds, page 2, section R-5.8.1.2); thus, hexamethylene diisocyanate is a divalent organic molecule.

Noel Structure
Therefore, the resulting crosslinked product has structure (I), where L1 is alkylene, m is 2, Q is O, and Z is part of the acrylic copolymer, i.e. the plurality of first polymers.
With respect to claim 21, Silver teaches a method of making weatherproof sheets, where a sheet comprising the steps of: (1) providing a substantially planar cellulosic substrate; (2) impregnantly applying, i.e. contacting, to at least one side of the substrate, as a coating, an aqueous composition comprising a copolymer or mixture of copolymers derived from at least one styrene or styrenic monomer and at least one acrylic polymer ([0051]). The copolymer or mixture of copolymers corresponds to the plurality of first polymers as presently claimed, which Applicant states may be a copolymer (see instant specification page 32, lines 11-13).
Silver does not teach wherein the composition comprising a plurality of first polymers contains a cross-linking agent, nor wherein the product formed has cross-links between: the plurality of cellulose fibers; the plurality of cellulose fibers and the plurality of first polymers; and two of the plurality of first polymers, nor wherein the substrate is 
Hattori teaches a composition comprising an acrylic copolymer (A), i.e. a plurality of first polymers, and an isocyanate compound (C), which is a crosslinking compound ([0039]). Hattori further teaches the polymers of acrylic copolymer (A) are crosslinked by the isocyanate compound (C) ([0039]), corresponding to a crosslink between two of the plurality of first polymers. Hattori further teaches such a coating provides excellent durability under high temperature and humidity conditions (Abstract).
Silver and Hattori are analogous inventions in the field of coatings providing weather resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of contacting the substrate with a composition taught by Silver to be the composition comprising an acrylic copolymer and isocyanate crosslinking agent as taught by Hattori in order to provide a composition excellent in durability under high temperature and humidity conditions (Hattori, Abstract).
Silver in view of Hattori does not disclose wherein the substrate is made from short fiber recycled paper, nor wherein the degree of crosslinking is controlled such that the recyclable sheet having the cross-links is recyclable and has a wet strength at least 400 N higher than a corresponding recyclable sheet free of the cross-links to maintain writability after getting wet without ink feathering or paper tearing.
Chung teaches short fibers contribute to the strength properties of recycled paper because it improves the tensile energy absorption and tensile strength (Col. 4, lines 25-28).
Silver in view of Hattori and Chung are analogous inventions in the field of recycled paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Silver in view of Hattori to be made from short fiber recycled paper as taught by Chung in order to provide a substrate with improved tensile energy absorption and tensile strength (Chung, Col. 4, lines 25-28).
Silver in view of Hattori and Chung do not disclose wherein the degree of crosslinking is controlled such that the recyclable sheet having the cross-links is recyclable and has a wet strength at least 400 N higher than a corresponding recyclable sheet free of the cross-links to maintain writability after getting wet without ink feathering or paper tearing.
However, as evidenced by Xu, it is known that controlling the degree of cross-links result in the improvement of wet properties of paper, including wet strength (page 22, paragraph beginning with “Since low wet strength results from the braking of fiber-fiber bonds by water, the solution of the problem lies in the protection of pre-existing inter-fiber hydrogen bonds or the introduction of new bonds that will not be disrupted readily by water”). As further evidenced by Xu, the effectiveness of a crosslinking agent in improving the wet strength of paper depends on its ability to create a crosslinking network to restrain the cellulose structure and to protect the existing hydrogen bonds 
While there is no explicit teaching regarding a cross-link existing between: the plurality of cellulose fibers; the plurality of cellulose fibers and the plurality of first polymers; and the plurality of first polymers, given that Silver in view of Hattori, Chung, and the evidence provided by Noel, Advanced Chemistry Labs, and Xu teaches an identical structure with identical components, i.e. a coating made from a plurality of first and second polymers and a cross-linking agent, and a cellulose substrate made from cellulose fibers, then cross-links would necessarily inherently be present between: the plurality of cellulose fibers; the plurality of cellulose fibers and the plurality of first polymers; and the plurality of first polymers as claimed. Further, while there is no explicit disclosure from Silver in view of Hattori, Chung, and the evidence provided by Noel, Advanced Chemistry Labs, and Xu that the recyclable sheet having the cross-links is recyclable, given that Silver in view of Hattori, Chung, and the evidence provided by Noel, Advanced Chemistry Labs, and Xu discloses an identical sheet as that of the present invention, then it is clear it would necessarily inherently be recyclable.
With respect to claim 22, Hattori teaches the isocyanate compound (C) includes hexamethylene diisocyanate ([0085]). As evidenced by Advanced Chemistry Labs (see Specific Classes of Compounds, page 2, section R-5.8.1.2), hexamethylene diisocyanate corresponds to structure (I’) wherein L1 is a multi-valent linker comprising alkylene and m is 2.
With respect to claim 23, given that Hattori teaches the isocyanate compound (C) includes hexamethylene diisocyanate ([0085]) and the acrylic copolymer (A) is made of monomers such as n-, i- and t-butyl acrylate, 2-ethylhexyl acrylate ([0042]), and acrylic acid ([0045]), and the polymers of acrylic copolymer (A) are crosslinked due to the isocyanate compound (C), then it is clear the structure would be identical to (I’’), wherein L1 is hexamethylene, Q is O, Z is a monomer of the acrylic copolymer (A), i.e. the plurality of first polymers, and m is 2. This is further evidenced by Noel, which demonstrates the reaction product between an acrylic monomer and an isocyanate results in the structure shown below (Noel, Col. 3, lines 60-65). R2 may be hydrogen or methyl; R3 is an alkylene chain containing from 2 to 4 carbon atoms with the sum of carbon atoms in R2 and R3 being at least 3; and R4 is a divalent organo radical (Noel Col. 3, lines 68-75 and Col. 4, lines 1-3). As evidenced by Advanced Chemistry Labs, divalent radicals include methylene molecules (see Specific Classes of Compounds, page 2, section R-5.8.1.2); thus, hexamethylene diisocyanate is a divalent organic molecule.

With respect to claim 24, given that Silver in view of Hattori and Chung and the evidence provided by Noel, Advanced Chemistry Labs, and Xu teaches an identical .

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 2003/0113565 A1, “Silver”) in view of Hattori et al. (US 2011/0236605 A1, “Hattori”), Chung (US 6,187,135 B1), and the evidence provided by Noel (US 3,642,943), Advanced Chemistry Labs (Specific Classes of Compounds), and Xu (Wet Strength Improvement of Paper Via Crosslinking of Cellulose Using Polymeric Carboxylic Acids and Aldehydes), hereinafter “modified Silver”, as applied to claim 1 above, and further in view of Servante et al. (U.S. Patent Application Publication 2011/0236611 A1, hereinafter “Servante”).
With respect to claims 16-20, while modified Silver discloses the plurality of first polymers comprises at least one polyacrylic polymer as set forth above, modified Silver does not disclose wherein the cross-linking agent has the structure claimed.
Servante teaches a coating for paper (Abstract, [0014]), which includes mixtures of polymers including an acrylic polymer such as polyacrylic acid ([0030-0031]), i.e. a plurality of first polymers comprising at least one polyacrylic polymer, a surfactant (Table 3), and a carbodiimide crosslinker ([0020]), including those known under the tradename Carbodilite E-03A (Table 3), which is identical to that noted by Applicant as a carbodiimide cross-linking agent (see instant specification, page 27, “CARBODILITE--™ E-03A”). Servante further teaches the crosslinker binds to functional groups in the substrate and the polymer ([0024]), i.e. binds to functional groups in the substrate and 1, m, and R are satisfied. Lastly, given that the carbodiimide is made of non-metallic elements, and the polyacrylic acid, which corresponds to the plurality of first polymers, is also made of non-metallic elements, then the bonding would be covalent, and thus L1 would be covalently bound to the plurality of first polymers as presently claimed.
Modified Silver and Servante are analogous inventions in the field of coatings for paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating composition of modified Silver to have a carbodiimide cross-linking as taught by Servante in order to provide a coating for paper that provides water-resistance without excessive hardening while also resulting in effective printability (Servante, [0019-0020]).
Regarding the cross-linking agent having a crosslinking density between 0 and 3, while there is no explicit disclosure from modified Silver in view of Servante of .

Claims 1-8, 10-15, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 2003/0113565 A1, “Silver”) in view of Servante et al. (US 2011/0236611 A1, “Servante”), Chung (US 6,187,135 B1), and the evidence provided by Xu (Wet Strength Improvement of Paper Via Crosslinking of Cellulose Using Polymeric Carboxylic Acids and Aldehydes).
With respect to claims 1, 4, and 6-8, 
Silver does not teach wherein cross-links between: the plurality of cellulose fibers; the plurality of cellulose fibers and the plurality of first polymers; and the plurality of first polymers, nor wherein the substrate is a short fiber recycled paper, nor wherein the degree of crosslinking is controlled such that the recyclable sheet having the cross-links is recyclable and has a wet strength at least 400 N higher than a corresponding recyclable sheet free of the cross-links to maintain writability after getting wet without ink feathering or paper tearing.
Servante teaches a coating for paper (Abstract, [0014]), which includes mixtures of polymers including an acrylic polymer such as polyacrylic acid ([0030-0031]), styrene butadiene/maleic anhydride copolymers, and mixtures thereof ([0029]), i.e. a plurality of second polymers which may be a copolymer, and a carbodiimide crosslinker ([0020]), including those known under the tradename Carbodilite E-03A (Table 3), which is identical to that noted by Applicant as a carbodiimide cross-linking agent (see instant specification, page 27, “CARBODILITE--™ E-03A”). Servante further teaches the crosslinker binds to functional groups in the substrate and the polymer ([0024]), i.e. binds to functional groups in the substrate and the plurality of second polymers. Servante teaches the crosslinker provides the film with water-resistance without excessive hardening while also resulting in effective printability ([0019-0020]).
Silver and Servante are analogous inventions in the field of coatings for paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Silver to contain the carbodiimide crosslinking agent as taught by Servante in order to provide a film with 
Silver in view of Servante does not disclose wherein the substrate is a short fiber recycled paper, nor wherein the degree of crosslinking is controlled such that the recyclable sheet having the cross-links is recyclable and has a wet strength at least 400 N higher than a corresponding recyclable sheet free of the cross-links to maintain writability after getting wet without ink feathering or paper tearing.
Chung teaches short fibers contribute to the strength properties of recycled paper because it improves the tensile energy absorption and tensile strength (Col. 4, lines 25-28).
Silver in view of Servante and Chung are analogous inventions in the field of recycled paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Silver in view of Servante to be made from short fiber recycled paper as taught by Chung in order to provide a substrate with improved tensile energy absorption and tensile strength (Chung, Col. 4, lines 25-28).
Silver in view of Servante and Chung do not disclose wherein the degree of crosslinking is controlled such that the recyclable sheet having the cross-links is recyclable and has a wet strength at least 400 N higher than a corresponding recyclable sheet free of the cross-links to maintain writability after getting wet without ink feathering or paper tearing.
However, as evidenced by Xu, it is known that controlling the degree of cross-links result in the improvement of wet properties of paper, including wet strength (page 22, paragraph beginning with “Since low wet strength results from the braking of fiber-fiber bonds by water, the solution of the problem lies in the protection of pre-existing inter-fiber hydrogen bonds or the introduction of new bonds that will not be disrupted readily by water”). As further evidenced by Xu, the effectiveness of a crosslinking agent in improving the wet strength of paper depends on its ability to create a crosslinking network to restrain the cellulose structure and to protect the existing hydrogen bonds from the disruption of water (page 41, paragraph beginning with “The wet strength of paper is determined to a large extent by the fiber-fiber bonds in paper (10)”). Therefore, it would have been obvious to one of ordinary skill in the art to control the degree of crosslinking in order to provide a recyclable sheet having a wet strength, including of at least 400 N higher than a corresponding recyclable sheet free of the cross-links as presently claimed, to improve wet properties, which would necessarily inherently maintain writability after getting wet without ink feathering or paper tearing.
While there is no explicit teaching regarding a cross-link existing between: the plurality of cellulose fibers; the plurality of cellulose fibers and the plurality of first polymers; and the plurality of first polymers, given that Silver in view of Servante, Chung, and the evidence provided by Xu teaches an identical structure with an identical crosslinking agent (Servante’s carbodiimide being Carbodilite E-03A, which is identical to that mentioned in the instant specification – see page 27, “CARBODILITE™ E-03A), then there would necessarily inherently be then cross-links would necessarily inherently be present between: the plurality of cellulose fibers; the plurality of cellulose fibers and the plurality of first polymers; and the plurality of first polymers as claimed. Further, 
With respect to claim 2, when the plurality of first polymers is derived from monomers selected from butyl acrylate, 2-ethylhexyl acrylate, acrylic acid, or a mixture thereof as taught by Silver ([0031]), it is a polyacrylic polymer.
With respect to claim 3, when the copolymer, i.e. plurality of first polymers, is derived from monomers such as styrene as taught by Silver ([0031]), it is a polystyrene polymer.
With respect to claim 5, Silver teaches that the copolymer, i.e. plurality of first polymers, is derived from monomers selected from styrene, butyl acrylate, 2-ethylhexyl acrylate, acrylic acid, or a mixture thereof ([0031]). Thus, when the copolymer, i.e. plurality of first polymers, is made of a mixture of the monomers listed above, it comprises at least one polyacrylic polymer and at least one polystyrene polymer.
With respect to claim 10, Silver teaches the weight of the coating layer, i.e. density of the coating layer, ranges from 5.6 grams per square meter to 8.5 grams per square meter of the cellulosic substrate area covered ([0035]).
With respect to claim 11, Silver teaches the moisture content of the layer is 5% by weight ([0035]).
With respect to claim 12, 
With respect to claim 13, Silver teaches the sheet contains barium sulfate ([0037]).
With respect to claim 14, Silver teaches the coating layer contains a wax comprising a paraffin wax, a polypropylene-wax mixture, a polyethylene-wax mixture, carnauba wax, microcrystalline wax, montan wax, a Fisher-Tropsch wax, beeswax, or a mixture thereof ([0036]).
With respect to claim 15, given that Silver in view of Servante and Chung teaches a crosslinking molecule made of a carbodiimide that binds to functional groups in the substrate and the polymer ([0024]), i.e. binds to functional groups in the substrate and the plurality of second polymers, then cross-links having structure (IV) are present. While there is no explicit teaching regarding the structure of the crosslinker of Servante, given that it is identical to that of the present invention, i.e. Carbodilite E-03A (Servante, Table 3), which is identical to that noted by Applicant as a carbodiimide cross-linking agent (see instant specification, page 27, “CARBODILITE--™ E-03A”), then the structural elements L1, m, Q, R, and Z would necessarily inherently be present in at least one of the combinations as claimed.
With respect to claim 21, Silver teaches a method of making weatherproof sheets, where a sheet comprising the steps of: (1) providing a substantially planar cellulosic substrate; (2) impregnantly applying, i.e. contacting, to at least one side of the substrate, as a coating, an aqueous composition comprising a copolymer or mixture of copolymers derived from at least one styrene or styrenic monomer and at least one acrylic polymer ([0051]). The copolymer or mixture of copolymers corresponds to the 
Silver does not teach wherein the composition comprising a plurality of first polymers contains a cross-linking agent, nor wherein the product formed has cross-links between: the plurality of cellulose fibers; the plurality of cellulose fibers and the plurality of first polymers; and the plurality of first polymers, nor wherein the substrate is short fiber recycled paper, nor wherein the degree of crosslinking is controlled such that the recyclable sheet having the cross-links is recyclable and has a wet strength at least 400 N higher than a corresponding recyclable sheet free of the cross-links to maintain writability after getting wet without ink feathering or paper tearing.
Servante teaches a coating (which is made from a composition) for paper (Abstract, [0014]), which includes an acrylic polymer, such as polyacrylic acid ([0030-0031]), i.e. a plurality of first polymers, and a carbodiimide crosslinker ([0020]), including those known under the tradename Carbodilite E-03A (Table 3), which is identical to that noted by Applicant as a carbodiimide cross-linking agent (see instant specification, page 27, “CARBODILITE--™ E-03A”). Servante further teaches the crosslinker binds to functional groups in the substrate and the polymer ([0024]), i.e. binds to functional groups in the substrate and the plurality of first polymers. Servante teaches the crosslinker provides the film with water-resistance without excessive hardening while also resulting in effective printability ([0019-0020]).
Silver and Servante are analogous inventions in the field of coatings for paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of contacting the substrate with a 
Silver in view of Servante does not disclose wherein the substrate is a short fiber recycled paper, nor wherein the substrate is short fiber recycled paper, nor wherein the degree of crosslinking is controlled such that the recyclable sheet having the cross-links is recyclable and has a wet strength at least 400 N higher than a corresponding recyclable sheet free of the cross-links to maintain writability after getting wet without ink feathering or paper tearing.
Chung teaches short fibers contribute to the strength properties of recycled paper because it improves the tensile energy absorption and tensile strength (Col. 4, lines 25-28).
Silver in view of Servante and Chung are analogous inventions in the field of recycled paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Silver in view of Servante to be made from short fiber recycled paper as taught by Chung in order to provide a substrate with improved tensile energy absorption and tensile strength (Chung, Col. 4, lines 25-28).
Silver in view of Servante and Chung do not disclose wherein the degree of crosslinking is controlled such that the recyclable sheet having the cross-links is recyclable and has a wet strength at least 400 N higher than a corresponding recyclable 
However, as evidenced by Xu, it is known that controlling the degree of cross-links result in the improvement of wet properties of paper, including wet strength (page 22, paragraph beginning with “Since low wet strength results from the braking of fiber-fiber bonds by water, the solution of the problem lies in the protection of pre-existing inter-fiber hydrogen bonds or the introduction of new bonds that will not be disrupted readily by water”). As further evidenced by Xu, the effectiveness of a crosslinking agent in improving the wet strength of paper depends on its ability to create a crosslinking network to restrain the cellulose structure and to protect the existing hydrogen bonds from the disruption of water (page 41, paragraph beginning with “The wet strength of paper is determined to a large extent by the fiber-fiber bonds in paper (10)”). Therefore, it would have been obvious to one of ordinary skill in the art to control the degree of crosslinking in order to provide a recyclable sheet having a wet strength, including of at least 400 N higher than a corresponding recyclable sheet free of the cross-links as presently claimed, to improve wet properties, which would necessarily inherently maintain writability after getting wet without ink feathering or paper tearing.
While there is no explicit teaching regarding a cross-link existing between: the plurality of cellulose fibers; the plurality of cellulose fibers and the plurality of first polymers; and the plurality of first polymers, given that Silver in view of Servante, Chung, and the evidence provided by Xu teaches an identical structure with an identical crosslinking agent (Servante’s carbodiimide being Carbodilite E-03A, which is identical to that mentioned in the instant specification – see page 27, “CARBODILITE™ E-03A), then there would necessarily inherently be then cross-links would necessarily inherently 
With respect to claim 22, given that Silver in view of Servante and Chung teaches a carbodiimide crosslinking agent, i.e. Carbodilite E-03A (Servante [0020] and Table 3) that is identical to that of the present invention (see instant specification, page 27, “CARBODILITE--™ E-03A”), then the crosslinking agent has the structure (IV’) as presently claimed. Further, while there is no explicit teaching regarding the structure L1, R, and m, given that the crosslinking agent is identical as that of the present invention, then it would necessarily inherently have at least one of the structures for L1, R, and m as presently claimed.
With respect to claim 23, given that Silver in view of Servante and Chung teaches a carbodiimide crosslinking agent, i.e. Carbodilite E-03A (Servante [0020] and Table 3) that is identical to that of the present invention (see instant specification, page 27, “CARBODILITE--™ E-03A”), then the contacting would have the structure (IV’) as presently claimed. While there is no explicit teaching regarding the values of L1, R, Q, Z, and m, given that Silver in view of Servante and Chung teaches an identical structure with identical components and crosslinker as that of the present invention, then there 
With respect to claim 24, given that Silver in view of Servante, Chung, and the evidence provided by Xu teaches an identical structure made of identical compounds as that presently claimed, it would necessarily inherently have a wet strength at least 1000 N higher than the corresponding recyclable sheet free of the cross-links.

Response to Arguments
Applicant's arguments filed 06 August 2021 have been fully considered but they are not persuasive.
Applicant argues the prior art does not teach or suggest the amended claim 1. Specifically, Applicant argues Silver does not disclose or suggest forming cross-links between: i) the plurality of cellulose fibers; ii) the plurality of cellulose fibers and the plurality of first polymers; and iii) the plurality of first polymers, nor controlling the degree of crosslinking such that the recyclable sheet having cross-links is recyclable and has a wet strength of at least 400 N higher than a corresponding recyclable sheet without the cross-links to maintain writability after getting wet without ink feathering or paper tearing. Applicant further argues Hattori, Servante, and Chung do not remedy the deficiencies of Silver. The examiner respectfully disagrees.
In response to Applicant’s argument that Silver does not disclose the forming of cross-links, the examiner acknowledges that Silver does not disclose the formation of cross-links. However, Silver was not used to teach this limitation. Rather, Hattori or Servante were used to meet this limitation as set forth in the above rejections, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While there may be no explicit disclosure of cross-links between: i) the plurality of cellulose fibers; ii) the plurality of cellulose fibers and the plurality of first polymers; and iii) the plurality of first polymers, given that Silver in view of Hattori, Chung, and the evidence provided by Noel, Advanced Chemistry Labs, and Xu, or alternatively Silver in view of Servante, Chung, and the evidence provided by Xu, disclose an identical article made of identical components as that presently claimed, then there would necessarily inherently be cross-links as presently claimed, absent evidence to the contrary.
Regarding Applicant’s argument that the prior art does not teach controlling the degree of crosslinking, upon updating the searches, a new reference, Xu, was found which shows that it is known in the art that controlling the degree of cross-links result in the improvement of wet properties of paper, including wet strength (page 22, paragraph beginning with “Since low wet strength results from the braking of fiber-fiber bonds by water, the solution of the problem lies in the protection of pre-existing inter-fiber hydrogen bonds or the introduction of new bonds that will not be disrupted readily by water”). As further evidenced by Xu, the effectiveness of a crosslinking agent in improving the wet strength of paper depends on its ability to create a crosslinking network to restrain the cellulose structure and to protect the existing hydrogen bonds from the disruption of water (page 41, paragraph beginning with “The wet strength of paper is determined to a large extent by the fiber-fiber bonds in paper .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN A RICE/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787